DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Terminal Disclaimer

The terminal disclaimer filed on 10/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10,732,952 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As per independent claims 1, 8 and 15 Thakur, Bank and Gupta fail to disclose at least the following:
	“a first widget of the set of widgets corresponds to an image capture-based method of ingesting particular data;
	a second widget of the set of widgets corresponds to a manual entry-based method of ingesting the particular data;
	an order of the first widget and the second widget within the custom user interface definition indicates that the image capture-based method of ingesting the data is preferred over the manual entry-based method of ingesting the particular data;

As per Tkahur the customization file is specific to a corresponding user/system, while a set of widgets can be displayed or deleted from the menu. The customization is based on historical data such as frequencies and usage, but not the method is for manual entry vs automatic entry ordered based on preferred method of the two method or priority.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191